DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The response filed April 23, 2021 (hereafter the “4/23 Reply”) has been entered, and Claims 62 and 67 have been canceled.  New Claims 178-183 have been entered.  
Claims 1-12, 16, 17, 21, 22, 93, and 140 as well as new Claims 178-183 are pending, with Claims 5-12, 16, 17, and 21 withdrawn from consideration as directed to non-elected inventions.
Linking Claim 93 has been examined to the extent that it reads on elected Group I (see previous Office Action of March 17, 2021.  

Bona Fide Amendment
The 4/23 Reply includes Applicant’s response to the nonstatutory double patenting rejection of record as follows:
“If, upon agreement as to allowable subject matter, it is believed that there is still a double patenting issue, a Terminal Disclaimer will be filed for the purposes of expediting prosecution” (see pg 27, bottom, of the Reply).
not the filing of a terminal disclaimer, or filing of a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, as the required response in accordance with MPEP 804 I.B.1.  
Applicant’s request is expressly contrary to MPEP 804 I.B.1. (see also MPEP 714.03 and 37 C.F.R. 1.135(c)).  See 37 CFR 1.111.  

Drawings
In light of amendments to the specification at ¶¶0271, 0281, 0282, and 0290 regarding sequences in Figures 16, 26, 27, and 35, the previous objection to the drawings has been withdrawn.  

Claim Interpretation 
Dependent Claim 180 recites “wherein the macromolecule is a peptide obtained by fragmenting a protein from a sample…”, which is construed as meaning the fragmenting occurs prior to steps (a) through (f) in Claim 1, from which Claim 180 depends.  This is the reasonable interpretation in light of the plain meaning of “obtained by fragmenting” (emphasis added).

Claims 181-183 recites steps “(q)” through “(t)”, “(q)” through “(u)”, and “(q)” through “(v)”, respectively, which are presented as being performed “before” steps “(a)” through “(f)” in Claims 1 and 180, from which Claims 181-183 depend.  
Thus Claims 181-183 have been construed as requiring that steps “(q)” through “(t)”, “(q)” through “(u)”, and “(q)” through “(v)”, respectively, occur before any of steps “(a)” through “(f)” in Claims 1 and 180.  This is the reasonable interpretation in light of the plain meaning of “before” in line 1 in each of Claims 181-183.

Additionally, each of Claims 181-183 presents a step “(q)” of “partitioning [proteinaceous molecules] into a plurality of compartments” comprising “tags” followed by a step (r) of “fragmenting” the proteinaceous molecules.  The step of “fragmenting” is interpreted as occurring within the “plurality of compartments” based upon plain meaning of the wording and context of the two steps.  

Claim Objections –Withdrawn and New
In light of amendment to Claim 140, the previous objection thereto because of informalities has been withdrawn.

Claims 93, 140 and 181-183 are objected to because of the following informalities:  
in Claim 93, step (a) recites “providing a plurality macromolecules” which is ungrammatical and should recite --providing a plurality of macromolecules--; 
in Claim 93, step (c) of the claim begins with an extraneous “(i)” which should be deleted; 
of macromolecules--; 
in Claim 183, step (u) recites “fragmenting [ ] into a compartment tagged peptides” (emphasis added), which is ungrammatical and should recite --fragmenting [ ] into [[]] compartment tagged peptides--; and 
each of Claims 181-183 presents a step (q) of “partitioning [proteinaceous molecules] into a plurality of compartments” comprising “tags” followed by step (r) of “fragmenting” the partitioned proteinaceous molecules and then a step (s) of “contacting the [fragmented material to] compartment tags” to join the two, where “contacting” is redundant because the “tags” and fragmented material are already in ‘contact’ with each other with performance of step (r) and because step (s) is the act of “joining [ ] the  plurality of peptides with” the “tags”.   
Appropriate explanation and/or corrections are required.

Claim Rejections - 35 USC § 101 - New
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 22, 93, 140 and 178-183 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to 1) abstract ideas and 2) a natural phenomenon without significantly more.  
This rejection has not been previously presented and is necessitated by amendment. 
Amended Claim 1 recites “wherein analyzing the macromolecule comprises characterizing, identifying or quantifying all or a portion of components of the macromolecule” (emphasis added; see lines 15-16), and each of Claims 93 and 140 recites an essentially identical wherein clause in lines 15-16 and 22-23, respectively, where mental processes involving observation, evaluation, and/or opinion are abstract ideas used in performing the acts of “characterizing”, “identifying” and “quantifying” (e.g. by directly or indirectly observing and/or evaluating all or part of a physical macromolecule in each of Claims 1, 93 and 140).  Additionally, it is noted that the instant application provides no definition for “characterizing”, for which the broadest reasonable understanding by a skilled artisan would include making verbal or written comments based on an observation.  Similarly, the instant application provides no definition for “quantifying”, for which the broadest reasonable understanding by a skilled artisan would include the mental act of counting.  
And to the extent that the steps rely upon naturally occurring properties, characteristics, functionalities, structures, or relationships (e.g. amino acid sequences and/or three dimensional structures) as present and/or found in their natural state, the claims are directed to the natural phenomenon of how those aspects naturally occur or exist.  
These judicial exceptions are not integrated into a practical application because the prior step (a) of “providing”, step (b) of “contacting”, step (c) of “transferring”, step (d) of “contacting” and step (e) of “transferring” in Claim 1, and the analogous steps (a) through (e) and ((a) through (f) in Claims 93 and 140, respectively, are i) insignificant extra-solution activity; and ii) generally link the use of a judicial exception (JE) to a particular technological per se (i.e. not a tag attached thereto).  Therefore, the additional steps do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) because the steps are clearly extra-solution.  
And regarding ii), the additional steps are the routine methodology of preparing, manipulating, tagging, and physical analysis (e.g. separation by gel electrophoresis) of macromolecules as taught by Fodor et al. (US 2016/0253584 A1) as cited in the previous Office Action and applied in prior art rejections.  
Accordingly, Claims 1-4, 22, 93, 140 and 178-183 are directed to patent ineligible subject matter.

Claim Rejections - 35 USC § 112 – Withdrawn and New
In light of their cancellation, the previous rejections of Claims 62 and 67 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
In light of amendment to Claim 140, the previous rejection thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 22, 93, 140 and 178-183 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
This rejection has not been previously presented and necessitated by amendment.  

Amended Claim 1 recites step (f) of 
“analyzing the second order extended recording tag, and wherein analyzing the macromolecule comprises characterizing, identifying or quantifying all or a portion of components of the macromolecule” (emphasis added), 
which is confusing because of i) unclear antecedent basis for “analyzing the macromolecule” and ii) unclear relationship between “the second order extended recording tag” and “all or a portion of components of the macromolecule”.  
As an initial matter, the “wherein” clause may be further defining the “analyzing” in the preamble of Claim 1 or the “analyzing” at the start of step (f).  Regarding possibility i), the “wherein clause” introduces an additional step of “analyzing [ ] comprising characterizing, identifying or quantifying” without indication of relationship to the other steps in Claim 1.  This renders Claim 1 incomplete for omitting essential structural cooperative relationships of when the additional step of analyzing is to occur, which has an effect on whether “all or a portion of components of the macromolecule” includes either or both of the first and second “recording tag” recited in Claim 1.  This ambiguity renders the claim indefinite.
And regarding possibility ii), the recitation of “analyzing the macromolecule” in the wherein clause lacks antecedent basis in the step (f) “analyzing the second order extended recording tag” and because “all or a portion of components of the macromolecule” encompasses possibilities beyond the “second order extended recording tag”.  This possibility ii) results in ambiguity in Claim 1.  These ambiguities render the claim indefinite.
In light of the above, dependent Claims 2-4, 22 and 178-183 are also indefinite because they fail to remedy the indefiniteness explained above.  And more specifically, the limitation of “analyzing” to only comprise “identifying” in Claim 178 does not change the above bases for this rejection. 
In the interest of clarity of the record, it is noted that Applicant’s arguments in the 4/23 Reply appear to interpret the wherein clause as not applying to the “analyzing” in step (f).  For example, Applicant states “Separation on two-dimensional gel electrophoresis, disclosed in Fodor, would not quantify, characterize, distinguish or identify the 5’ portion of the oligonucleotide barcodes” (emphasis added; see pg 20, first full ¶), where “quantify, characterize, [ ] or identify” correspond to the wherein clause and the “5’ portion of the not correspond to the recording tag in step (f).  Yet this does not preclude the wherein clause as applying to a recording tag in another step of Claim 1.  

Amended Claim 93 recites step (f) of 
“analyzing the collection of extended coding tags, and wherein analyzing the macromolecules comprises characterizing, identifying or quantifying all or a portion of components of the macromolecules” (emphasis added), 
which is confusing because of i) unclear antecedent basis for “analyzing the macromolecules” and ii) unclear relationship between “the collection of extended coding tags” and “all or a portion of components of the macromolecules”.  
As an initial matter, the “wherein” clause may be further defining the “analyzing” in the preamble of Claim 93 or the “analyzing” at the start of step (f).  Regarding possibility i), the “wherein clause” introduces an additional step of “analyzing [ ] comprising characterizing, identifying or quantifying” without indication of relationship to the other steps in Claim 93.  This renders Claim 93 incomplete for omitting essential structural cooperative relationships of elements (i.e. the steps of the claimed method), such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships include when
And regarding possibility ii), the recitation of “analyzing the macromolecules” in the wherein clause lacks antecedent basis in the step (f) “analyzing the collection of extended coding tags” and because “all or a portion of components of the macromolecules” encompasses possibilities beyond the “the collection of extended coding tags”.  This possibility ii) results in ambiguity in Claim 93.  These ambiguities render the claim indefinite.
In the interest of clarity of the record, it is noted that Applicant’s arguments in the 4/23 Reply appear to interpret the wherein clause as not applying to the “analyzing” in step (f).  For example, Applicant states “Separation on two-dimensional gel electrophoresis, disclosed in Fodor, would not quantify, characterize, distinguish or identify the 5’ portion of the oligonucleotide barcodes” (emphasis added; see pg 20, first full ¶), where “quantify, characterize, [ ] or identify” correspond to the wherein clause and the “5’ portion of the oligonucleotide barcodes” does not correspond to the coding tags in step (f).  Yet this does not preclude the wherein clause as applying to a recording tag in another step of Claim 1.  

Amended Claim 140 recites step (g) of 
“analyzing the nth order extended recording tag, and wherein analyzing the macromolecules comprises characterizing, identifying or quantifying all or a portion of components of the macromolecules” (emphasis added), 
which is confusing because of i) unclear antecedent basis for “analyzing the macromolecules” and ii) unclear relationship between “the nth
As an initial matter, the “wherein” clause may be further defining the “analyzing” in the preamble of Claim 140 or the “analyzing” at the start of step (g).  Regarding possibility i), the “wherein clause” introduces an additional step of “analyzing [ ] comprising characterizing, identifying or quantifying” without indication of relationship to the other steps in Claim 140.  This renders Claim 140 incomplete for omitting essential structural cooperative relationships of elements (i.e. the steps of the claimed method), such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships include when the additional step of analyzing is to occur, which has an effect on whether “all or a portion of components of the macromolecule” includes either or both of the first and second “recording tag” recited in Claim 140.  This ambiguity renders the claim indefinite.
And regarding possibility ii), the recitation of “analyzing the macromolecules” in the wherein clause lacks antecedent basis in the step (g) “analyzing the nth order extended recording tag” and because “all or a portion of components of the macromolecules” encompasses possibilities beyond the “nth order extended recording tag”.  Thus possibility ii) results in ambiguity in Claim 140.  These ambiguities render the claim indefinite.
In the interest of clarity of the record, it is noted that Applicant’s arguments in the 4/23 Reply appear to interpret the wherein clause as not applying to the “analyzing” in step (g).  For example, Applicant states “Separation on two-dimensional gel electrophoresis, disclosed in Fodor, would not quantify, characterize, distinguish or identify the 5’ portion of the oligonucleotide barcodes” (emphasis added; see pg 20, first full ¶), where “quantify, not correspond to the recording tag in step (g).  Yet this does not preclude the wherein clause as applying to a recording tag in another step of Claim 1.  

Each of Claims 181-182 presents a step “(r)” of “fragmenting the plurality of protein complexes, proteins, or polypeptides into a plurality of peptides” while Claim 183 presents a similar step “(u)” of “fragmenting the compartment tagged protein complexes, proteins, or polypeptides into [ ] compartment peptides”, each of which is confusing in light of Claim 180 (from which each of Claims 181-183 depends).  
Claim 180 recites “wherein the macromolecule is a peptide obtained by fragmenting a protein from a sample comprising a plurality of protein complexes, proteins or polypeptides” (emphasis added), and it is unclear and confusing whether each of step (r) and step (u) in Claims 181-183 is intended to i) further define the “fragmenting” in Claim 180 or ii) is an addition to the “fragmenting” in Claim 180.  
Regarding possibility i), it is confusing and unclear to interpret the inconsistency between “a peptide” (in the singular in Claim 180) and “peptides” (in the plural in each of Claims 181-183) without additional information or guidance regarding the relationship between the elements of Claim 180 and each of Claims 181-183.  It is also confusing and unclear to interpret the inconsistency between “fragmenting a protein from a sample” (where the sample comprises “a plurality of protein complexes, proteins or polypeptides” in Claim 180) and “fragmenting” of protein complexes, proteins or polypeptides (per se in each of Claims 181-
Regarding possibility ii), it is initially unclear whether the “fragmenting” in Claim 180 occurs before or after the “fragmenting” in each of Claims 181-183.  Additionally, and if the “fragmenting” in Claim 180 occurs first, it is confusing as to the relationship between the resulting “peptide” (in the singular, which is identified in relation to the “macromolecule” of Claim 1) and the “plurality of peptides” of Claims 181-183, which are subsequently used to produce “compartment tagged peptides” that lack description in relation to the “macromolecule” of Claim 1.  And if the “fragmenting” in each of Claims 181-183 occurs first, it is confusing as to the relationship between the resulting “compartment tagged peptides” and “a peptide” of Claim 180 and the “macromolecule” of Claim 1.  
In light of these ambiguities, Claims 181-183 are indefinite.  

Related to the preceding paragraphs concerning Claims 181-183, Claim 181 ends with “collecting” while each of Claims 182 and 183 ends with “immobilizing” a “compartment tagged peptides” feature in each claim which appear to be intended to correspond to step (a) of “providing” in Claims 1 and 180.  Stated differently, it appears that the intent is for step (a) to comprise the steps in each of Claims 181-183, respectively. 
But such an interpretation would be inconsistent with lines 1-2 in each of Claims 181-183, which present step (a) of Claims 1 and 180 as separate from the steps in Claims 181-183.  
Therefore, it is confusing as to whether Claims 181-183 are further defining step (a) or require the steps presented therein and an additional, separate “providing” of step (a).  This ambiguity renders Claims 181-183 indefinite.  

Each of Claims 181 and 182 recites the limitation "within the biological sample " in step “(q)” of each claim.  There is insufficient antecedent basis for this limitation in the claim.  There is also no basis for the limitation in Claims 1 and 180, from which Claims 181 and 182 depend.  

Finally regarding Claims 181-183, and despite the attempt to interpret them to the extent possible (see above Claim Interpretation section), the large number of indefiniteness issues as presented above render the scopes of the claims so unclear as to preclude further examination on the merits.  

Claim Rejections - 35 USC § 102 – Maintained and New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
This rejection has been previously presented with respect to Claims 1-4, 93 and 140.
Claims 1-4, 93, 140 and 178-179 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fodor et al. (US 2016/0253584 A1 as previously cited).
As an initial matter, the term “macromolecule” in the claims is interpreted in light of the specification at page 63, lines 16-19, as encompassing “nucleic acids”.  Furthermore, it is noted that a “binding agent capable of binding to the macromolecule” in Claim 1 and “binding agents capable of binding to cognate macromolecules” in Claim 140 are interpreted in light of the instant specification on page 65, lines 16-21, which includes “[a] binding agent may form a covalent association or non-covalent association with the macromolecule or component or feature of a macromolecule” (emphasis added).  And while the terms “component” and “feature” are not defined in the instant disclosure, the specification does state that “[i]n the practice of the methods disclosed herein, the ability of a binding agent to selectively bind a feature or component of a macromolecule need only be sufficient to allow transfer of its coding tag information to the recording tag associated with the macromolecule, transfer of the recording tag information to the coding tag, or transferring of the coding tag information and recording tag information to a di-tag molecule” (emphasis added; see pg 115, lines 25-30).
Moreover, “recording tag” is interpreted in light of the specification at pg 71, lines 10-11, as referring “to a nucleic acid molecule or sequenceable polymer molecule”; and “coding 
Fodor et al. teach cell-free synthesis of stochastic oligonucleotide barcodes on solid supports and substrates “by interspersing step-wise or block coupling reactions with one or more rounds of split-pool synthesis” that “can be performed using enzymatic methods such as polymerase extension” of the 3’ ends of barcodes tethered to beads “with the 5’ ends of a set of semi-random primers, e.g. primers having a structure of 5’-(M)k-(X)i-(N)j-3’, where (X)i, is a random sequence of nucleotides that is i nucleotides long (the set of primers comprising all possible combinations of (X)i), (N)j is a specific nucleotide (or series of j nucleotides), and (M)k is a specific nucleotide (or series of k nucleotides)” (see e.g. ¶¶0187-0189, esp. 0189)
where the 5’ portion of the oligonucleotide “barcodes tethered to beads” and the remainder of the oligonucleotide barcodes correspond to the “macromolecule” and the “recording tag”, respectively, in step (a) in each of Claims 1, 93 and 140; 
where the (N)j portion and the (X)i portion of a primer correspond to the “[first] binding agent” and the “[first] coding tag”, respectively, in step (b) in each of Claims 1, 93 and 140 because the remainder of the oligonucleotide barcodes (as described above) are a “component or feature of” the oligonucleotide barcodes; 
where the polymerase extension of the (X)i portion transfers the sequence complementary to the primer to the oligonucleotide barcode corresponds to the “transferring” in step (c) in each of Claims 1 and 140 and in step (c)(i) of Claim 93; and 

Fodor et al. further teach “barcodes can be synthesized using size and/or electrophoretic mobility” and “a mixture of stochastic barcodes can be prepared and separated into two-dimensions using gel electrophoresis” (see ¶0192), which corresponds to the “analyzing” in step (f) of each of Claims 1 and 93, and in step (g) of Claim 140.  They further teach that “[a] stochastic barcode can comprise an orientation property which can be used to orient (e.g. align) the stochastic barcodes. [ ] Exemplary orientation properties can include, electrophoresis mobility” (see pg 15 ¶0115).  The above teachings of Fodor et al. correspond to the act of “characterizing” in Claims 1, 93, and 140 because the barcodes are ‘characterized’ at least in terms of electrophoretic mobility.  Moreover, the above teachings correspond to the act of “identifying” in Claims 1, 93, 140 and 178 because the barcodes are at least ‘identified’ based on their electrophoretic mobility.  Furthermore, Fodor et al. teach “lookup table[s]” for use with barcodes used for encoding (see pgs 52-53, Example 4) and use in analysis to “deduce the cellular label identity using the lookup tables” (see pgs 53, Example 5).    
Regarding Claim 2, each round of “split-pool” synthesis corresponds to a sequential performance of steps (b) and (d).
Regarding Claim 3, the plurality of primers used in each round corresponds to the simultaneous performance of steps (b) and (d). 
Regarding Claim 179, Fodor et al. further teach “sequencing the amplified stochastically barcoded targets to determine the number of amplified stochastically barcoded targets” (see pg 3, ¶0027), which also corresponds to the act of “quantifying” in Claims 1, 93, and 140; “sequencing the stochastic barcodes” (see pg 5, ¶0063, left col., and pg 6, ¶0064, left col., and pg 7, ¶0065, left col. and ¶0066, and pg 45, ¶0392); the “Sequencing” section on pgs 28-29, ¶¶0234-0242; “sequencing some of all of the plurality of stochastic barcodes” (see pg 55, claim 7).  
In light of the foregoing, Fodor et al. anticipate Claims 1-4, 93, 140 and 178-179.  

Response to Applicant Arguments
Applicant's arguments in the 4/23 Reply have been fully considered with the totality of evidence on the record but they are not persuasive. 
On pages 19-21 of the Reply, Applicant argues 1) that the claims have been revised to include “analyzing the macromolecule comprises characterizing, identifying or quantifying all or a portion of components of the macromolecule”, which is alleged as distinct from the gel electrophoresis taught by Fodor et al.; 2) that in the claimed methods, “information transfer is used to obtain information regarding the binding agent bound to the macromolecule [while in Fodor et al.] information transfer is used as part of synthesis of barcodes”; 3) that the claims require first and second coding tags with “identifying information regarding the [first and second] binding agent”, respectively; and 4) that a second binding agent capable of binding to 
Regarding argument 1), and with reference to the issues of indefiniteness presented above, it is not persuasive because as set forth in the above statement of rejection, the gel electrophoresis of Fodor et al. anticipate at least the acts of “characterizing” and “identifying” in the claims.  
Argument 2) is not persuasive because the claims do not require using “information transfer [ ] to obtain information regarding the binding agent bound to the macromolecule”.  Stated differently, the argument is based on a feature that is not required by the claimed methods.  And to the extent that Applicant's argument is based on intended use, it is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Argument 3) is not persuasive because in a Fodor et al. primer, the (N)j portion and the (X)i portion (corresponding to a “[first] binding agent” and a “[first] coding tag”, respectively, where the (X)i portion provides identifying information by being physically linked to the (N)j portion in the oligonucleotide barcodes.  
Regarding argument 4), and as set forth in the above statement of rejection, the specification states that 
the ability of a binding agent to selectively bind a feature or component of a macromolecule need only be sufficient to allow transfer of its coding tag information to the recording tag associated with the macromolecule, transfer of the recording tag information to the coding tag, or transferring of the coding tag information and recording tag information to a di-tag molecule” (emphasis added; see pg 115, lines 25-30),
and so the additions taught by Fodor et al. anticipate the feature of “capable of binding to the macromolecule” as argued by Applicant.  
In light of the foregoing, the arguments are not persuasive and the rejection is maintained.  

Claim Rejections - 35 USC § 103 – Maintained and New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Dependent Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fodor et al. (cited above) as applied to Claims 1-4, 93, 140 and 178-179 under 35 U.S.C. 102(a)(1) above in view of Ling et al. (US 2013/0052665 A1 as previously cited).
As an initial matter, the interpretation of a “binding agent capable of binding to the macromolecule” in Claim 1 (and so present in Claim 22) is re-emphasized.  
The teachings of Fodor et al. have been described above.  Their teachings regarding barcodes tethered to beads are re-emphasized.  
Fodor et al. do not teach proteins on their barcode tethered beads.  
Ling et al. teach substrates that include “protein-binding molecules attached to microspheres, microparticles, microbeads, beads, or other particles” and that those “protein-
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Fodor et al. by substituting the 5’ portion of their oligonucleotide “barcodes tethered to beads” (attached to the remainder of the oligonucleotide barcodes) with the “protein-binding molecules” of Ling et al. (with retention of Fodor et al.’s remainder of the oligonucleotide barcodes), and with the synthesis of stochastic oligonucleotide barcodes taught by Fodor et al. to be the “barcode materials” of Ling et al., with the reasonable expectation of successfully expanding and improving the substrates of Ling et al. to have the Fodor et al. stochastic oligonucleotide barcodes without surprising or unexpected results.  
Additional rationales for the above modification is provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element for another 
Response to Applicant Arguments
Applicant's arguments in the 4/23 Reply have been fully considered with the totality of evidence on the record but they are not persuasive. 
On pages 21-27 of the Reply, Applicant argues that 1) the combination of the cited art does not teach or suggest every element of Claim 22; 2) there is no reason, suggestion or motivation to combine the cited art; 3) there is no reasonable expectation of success in combining the cited art; and 4) there is a lack of additional rationales for combining the cited art.
Argument 1), on pgs 23-24, asserts that Ling et al. does not cure the deficiencies of Fodor et al., which is not persuasive because those alleged deficiencies have been addressed above.  Moreover, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Argument 2), on pgs 24-25, asserts a failure “to provide for any reason or motivation as to why skilled artisans would make such a modification or combination of Fodor in view of Ling”.  This is not persuasive because obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, and as presented in the statement of rejection above, one of ordinary skill in the art would have recognized at least the motivation to expand and improve the substrates of Ling et al. to have the Fodor et al. stochastic oligonucleotide barcodes.  
And to the extent Applicant’s argument is that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, the rejection is based on the cited art and the knowledge of one of ordinary skill rather than knowledge gleaned only from the instant disclosure. 
On page 25, first ¶, Applicant alleges the two cited documents as not analogous art.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, it is noted that Fodor et al. also teach attachment of a stochastic barcode to an antibody or antibody fragment (see 
In argument 3), pg 25, Applicant again alleges the two cited documents as not analogous art and that “the methods taught in Fodor are not suitable for any polypeptide analysis method”, which is not persuasive because as explained above, the teachings of Fodor et al. include attachment of barcodes to antibodies and so are properly combinable with the related teachings of Ling et al. 
In argument 4), pgs 25-26, Applicant again alleges the two cited documents as not analogous art and the assertion addressed in the preceding paragraph.  The argument further alleges differences between Ling et al. and Fodor et al. which do not affect the teachings of the two cited references (barcode labeled binding reagents of Ling et al. and barcode labeled antibodies of Fodor et al.) that make their teachings reasonably pertinent to the subject matter of instant Claim 22. 
In light of the foregoing, the arguments are not persuasive and the rejection is maintained. 

Dependent Claim 180 is rejected under 35 U.S.C. 103 as being unpatentable over Fodor et al. (as cited above) as applied to Claims 1-4, 93,140 and 178-179 under 35 U.S.C. 102(a)(1).  
This rejection has not been previously presented and is necessitated by amendment.
The teachings of Fodor et al. have been described above.  They further teach that  
“[a] stochastic barcode can comprise an affinity property. A spatial label can comprise an affinity property. An affinity property can include a chemical and/or biological moiety that can facilitate binding of the stochastic barcode to another entity (e.g., cell receptor). For example, an affinity property can comprise an antibody.  An antibody can be specific for a specific moiety (e.g., receptor) on a sample. An antibody can guide the stochastic barcode to a specific cell type or molecule. Targets at and/or near the specific cell type or molecule can be stochastically labeled. An affinity property can also provide spatial information in addition to the nucleotide sequence of the spatial label because the antibody can guide the stochastic barcode to a specific location. [ ] 
An antibody, can refer to a full-length (i.e., naturally occurring or formed by normal immunoglobulin gene fragment recombinatorial processes) immunoglobulin molecule (e.g., an IgG antibody) or an immunologically active (i.e., specifically binding) portion of an immunoglobulin molecule, like an antibody fragment.
[ ] An antibody fragment can be a portion of an antibody such as F(ab')2, Fab', Fab, Fv, sFv and the like. [ ] An antibody fragment can include isolated fragments consisting of the variable regions of antibodies, such as the “Fv’ fragments consisting of the variable regions of the heavy and light chains” (emphasis added; see pg 15, ¶¶0116-0118),
where a skilled artisan would understand antibody fragments to include peptides “obtained by fragmenting a[n antibody] protein” as presented in Claim 180.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Fodor et al. by substituting the 5’ portion of their oligonucleotide “barcodes tethered to beads” (attached to the remainder of the oligonucleotide barcodes) with an antibody fragment that they teach as suitable for attachment to a stochastic barcode (with retention of Fodor et al.’s remainder of the oligonucleotide barcodes), and with the synthesis of stochastic oligonucleotide barcodes taught by Fodor et al., with the reasonable expectation of successfully expanding and improving the substrates of Fodor et al. including antibody fragment linked stochastic oligonucleotide barcodes without surprising or unexpected results.  
Additional rationales for the above modification is provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element for another to obtain predictable results; and simple use of known techniques  to expand and improve related materials in the same way.  

Double Patenting -Maintained
Claim 140 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4. 
As an initial matter, it is noted that dependent Claim 4 is not reasonably interpreted as encompassing a method that operates with a molecule (in the singular) of “a macromolecule” as presented in Claim 1.  Stated differently, Claim 4 encompasses a method that operates with “a macromolecule” and additional copies thereof (i.e. operates with more than one copy of the 
Claim 140 is reasonably interpreted as encompassing a method that operates with “a plurality of macromolecules” that are copies of each other because nothing in the claim requires a narrower interpretation of the method as operating with “a plurality of [different] macromolecules”.  Therefore, Claim 140 corresponds to the scope of Claim 4 as explained above. 
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
In the interest of advancing prosecution, it is noted that amendment of Claim 140 to recite “a plurality of [different] macromolecules” would obviate this objection. 

Response to Applicant Arguments
Applicant's arguments in the 4/23 Reply have been fully considered with the totality of evidence on the record but they are not persuasive. 
On page 27 of the Reply, Applicant states 

    PNG
    media_image1.png
    84
    522
    media_image1.png
    Greyscale

This is not persuasive for the reasons explained above regarding the scope of Claims 4 and 140.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6 and 9 of U.S. Patent Application No. 16/760,029 (hereafter “the reference application”).  
The reference application has a common inventor (Gunderson) and a common Assignee with the instant application.  
The basis of this rejection is illustrated with the following consideration of Claim 9 of the reference application, with inclusion of wording from Claims 1 and 6 in italics and Claim 9 wording underlined, which encompasses
“A method for analyzing a polypeptide, comprising the steps of:
(a) providing the polypeptide optionally associated directly or indirectly with a
recording tag [ ]; 
(b) functionalizing the N-terminal amino acid (NTAA) of the polypeptide [ ];
(c) contacting the polypeptide with a first binding agent comprising a first binding portion capable of binding to the functionalized NTAA and
(c1) a first coding tag with identifying information regarding the first
binding agent, [ ];
(d) 	(d1) transferring the information of the first coding tag to the recording tag to generate an extended recording tag and analyzing the extended recording tag, [ ];
wherein step (b) is conducted before step (c), after step (c) and before step (d), or after step (d)[;]
(e) eliminating [ ];
(f) functionalizing the new NTAA [ ];
(g) contacting the polypeptide with a second ( or higher order) binding agent comprising a second ( or higher order) binding portion capable of binding to the newly functionalized NTAA and 
(g1) a second coding tag with identifying information regarding the
second (or higher order) binding agent, [ ];
(h) 	(h1) transferring the information of the second coding tag to the first extended recording tag to generate a second extended recording tag and analyzing the second extended recording tag, [ ] and
(i) eliminating [ ];
wherein step (f) is conducted before step (g), after step (g) and before step (h), or after step (h).”
Embodiments of the above methods of claim 9 in the reference application are further informed by claim 2 therein, which presents step (a) above as comprising “providing the polypeptide and an associated recording tag joined to a support (e.g., a solid support)” (see lines 2-3 of claim 2 of the reference application).  Moreover, ¶0183 of the reference application defines “analyzing”, in step (h1) above, as meaning “to quantify, characterize, distinguish”.
In light of the above, claim 9 in the reference application anticipates instant Claim 1 because 
step (a) of claim 9 in the reference application corresponds to step (a) in instant Claim 1;
step (c) of claim 9 in the reference application corresponds to step (b) in instant Claim 1;
step (d1) of claim 9 in the reference application corresponds to step (c) in instant Claim 1;
step (g) of claim 9 in the reference application corresponds to step (d) in instant Claim 1;
step (h1) of claim 9 in the reference application corresponds to steps (e) and (f) in instant Claim 1.  
Additionally, claim 9 in the reference application anticipates instant Claim 2 because claim 9 encompasses performing the recited steps sequentially.  And claim 9 in the reference application anticipates instant Claim 22 because claim 9 encompasses a “polypeptide” with a recording tag, which corresponds to the “polypeptide” recited in instant Claim 22. 
In light of the foregoing, claim 9 of the reference application anticipates instant Claims 1, 2 and 22, and so Claims 1, 2 and 22 are not patentably distinct from claim 9 of the reference application. 
Moreover, claims 1, 2 and 6 of the reference application encompass embodiments of claim 9 as explained above.  And so claims 1, 2 and 6 of the reference application are anticipated by instant Claims 1, 2 and 22.  Therefore, Claims 1, 2 and 22 are not patentably distinct from claims 1, 2 and 6 of the reference application. 

Response to Applicant Arguments
Applicant's arguments on page 27 of the 4/23 Reply have been fully considered with the totality of evidence on the record but they are not persuasive. 
Applicant states 

    PNG
    media_image2.png
    175
    526
    media_image2.png
    Greyscale

As there are no substantive arguments presented, this rejection is maintained.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Schnall-Levin et al. (US 2015/0376700 A1; published December 31, 2015, effectively filed as least as of June 26, 2015) teach that
“the methods and systems described herein provide for the compartmentalization, depositing or partitioning of sample nucleic acids, or fragments thereof, into discrete compartments or partitions (referred to interchangeably herein as partitions), where each partition maintains separation of its own contents from the contents of other partitions.  Unique identifiers, e.g., barcodes, may be previously, subsequently or concurrently delivered to the partitions that hold the compartmentalized or partitioned sample nucleic acids, in order to allow for the later attribution of the characteristics, e.g., nucleic acid sequence information, to the sample nucleic acids included within a particular compartment, and particularly to relatively long stretches of contiguous sample nucleic acids that may be originally deposited into the partitions” (emphasis added, see pg 8, ¶0075).
And Samuels et al. (US 2012/0220494 A1) teach that peptides can serve as a surrogate for quantifying and/or detecting a target molecule (see pg 8, ¶0140).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






kl





/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635